16 A.3d 351 (2011)
205 N.J. 470
In the Matter of Christopher J. McCARTHY, an Attorney at Law (Attorney No. XXXXXXXXX).
D-86 September Term 2010, 067800
Supreme Court of New Jersey.
April 8, 2011.

ORDER
The Disciplinary Review Board having filed with the Court its decision in DRB 10-330, concluding on the record certified to the Board pursuant to Rule 1:20-4(f) (default by respondent), that CHRISTOPHER j. McCARTHY of LAKE HOPATCONG, who was admitted to the bar of this State in 1989, should be reprimanded for violating RPC 1.3 (lack of diligence), RPC 1.4(b) (failure to keep client reasonably informed about the status of the matter), RPC 1.15(b) (failure to promptly deliver funds in which the client or third person has an interest), and RPC 8.1(b) (failure to cooperate in an ethics investigation), and good cause appearing;
It is ORDERED that CHRISTOPHER J. McCARTHY is hereby reprimanded; and it is further
ORDERED that the entire record of this matter be made a permanent part of respondent's file as an attorney at law of this State; and it is further
ORDERED that respondent reimburse the Disciplinary Oversight Committee for appropriate administrative costs and actual expenses incurred in the prosecution of this matter, as provided in Rule 1:20-17.